Case 1:15-cv-07057-AJN-JLC Document 154-1 Filed 08/23/19 Page 7 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SECURITIES AND EXCHANGE
COMMISSION,

 

 

 

15 Civ. 07057 (AJN)

Plaintiff,
(ECF CASE)
-against-

KALEIL ISAZA TUZMAN, and ROBIN
SMYTH

Defendants.
x

 

FINAL JUDGMENT AS TO DEFENDANT ROBIN SMYTH

The Securities and Exchange Commission having filed a Complaint and Defendant Robin
Smyth having entered a general appearance; consented to the Coutt’s jurisdiction over Defendant
and the subject matter of this action; consented to entry of this Final Judgment; waived findings
of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

L

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

 
Case 1:15-cv-07057-AJN-JLC Document 154-1 Filed 08/23/19 Page 8 of 13

(b)

(c)

to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

(a)
(b)

(c)

to employ any device, scheme, or artifice to defraud;

to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

 
Case 1:15-cv-07057-AJN-JLC Document 154-1 Filed 08/23/19 Page 9 of 13

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Ii.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 13(b)(5) of the Exchange Act [15
U.S.C. § 78m(b)(5)] by:

(a) circumventing or failing to implement a system of internal

accounting controls or falsifying any book, record, or account

described in Section 13(b)(2) of the Exchange Act [15 U.S.C. §13(b)(2)(A)]; or
(b) falsifying or causing to be falsified, any book, record or account subject to

Section 13(b)(2) of the Exchange Act [15 U.S.C. §13(b)(2)(A)].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IV.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly, Rule 13a-14 [17

 
Case 1:15-cv-07057-AJN-JLC Document 154-1 Filed 08/23/19 Page 10 of 13

C.F.R. § 13a-14], promulgated under Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)],
by making certifications, as a principal executive officer of principal financial officer of an
issuer, of reports filed by an issuer on Forms 10-Q, Forms 10-K, Forms 20-F or Forms 40-F
under Exchange Act Section 13(a) [15 U.S.C. § 78m(a)], that contain untrue statements of
material fact or omit to state material information necessary in order to make the required
statements, in light of the circumstances under which they are made, not misleading.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).
V.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Rule 13b2-1[17 C.F.R. § 240.13b2-1]
promulgated under the Exchange Act by falsifying or causing to be falsified books, records, and
accounts that are subject to Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. §13(b)(2)(A)].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

VI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 
Case 1:15-cv-07057-AJN-JLC Document 154-1 Filed 08/23/19 Page 11 of 13

is permanently restrained and enjoined from violating Rule 13b2-2 [17 C.F.R. § 240.13b2-2]
promulgated under the Exchange Act by:

(A) making or causing to be made a materially false or misleading statement to an
accountant in connection with (1) any audit, review or examination of the financial statements of
the issuer required to be made pursuant to Regulation 13A [17 C.F.R. §§ 240.13a and 240.13b];
or (2) the preparation or filing of any document or report to be filed with the Commission
pursuant to Regulation 13A [17 C.F.R. §§ 240.13a and 240.13b] or otherwise;

(B) omitting to state, or causing another person to omit to state, any material fact
necessary in order to make statements made, in light of the circumstances under which such
statements were made not misleading, to an accountant in connection with (1) any audit, review
or examination of the financial statements of the issuer required to be made pursuant to
Regulation 13A [17 C.F.R. §§ 240.13a and 240.13b]; or (2) the preparation or filing of any
document or report required to be filed with the Commission pursuant to Regulation 13A [17
C.F.R. §§ 240.13a and 240.13b] or otherwise; or

(C) _ taking any action to coerce, manipulate, mislead or fraudulently influence any
independent public or certified public accountant engaged in the performance of an audit or
review of the financial statements of an issuer that are required to be filed with the Commission
if it is known or should be known that such action, if successful, could result in rendering the
issuer’s financial statements materially misleading.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

 
Case 1:15-cv-07057-AJN-JLC Document 154-1 Filed 08/23/19 Page 12 of 13

participation with Defendant or with anyone described in (a).
VIL.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from aiding and abetting the failure of devising or
maintaining a system of internal accounting controls sufficient to provide reasonable assurances
that transactions were recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles, or any other applicable criteria, and to
maintain accountability for assets, in violation of Sections 13(b)(2)(A) and 13(b)(2)(B) of the
Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and 78m(b)(2)(B)]

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

VIII.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is permanently restrained and enjoined from aiding and abetting any violation of
Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] by knowingly or recklessly providing
substantial assistance to an issuer in the filing of materially false and misleading periodic reports,
including annual, quarterly, and current reports on Forms 10-K, 10-Q, and 8-K, in violation of
Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13 [15 U.S.C. §

78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13].

 
Case 1:15-cv-07057-AJN-JLC Document 154-1 Filed 08/23/19 Page 13 of 13

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IX.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section
21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15
U.S.C. § 77t(e)]], Defendant is prohibited from acting as an officer or director of any issuer that
has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78]]
or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

§ 780(d)].
X.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

XI.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

  

Dated: ¢ aN , ‘2914

 

UNITEDSTATESD TRICT JUDGE

 
